COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Ex parte Joseph Gomez

Appellate case numbers: 01-20-00004-CR & 01-20-00005-CR

Trial court case numbers: 1657519 & 1657521

Trial court:               338th District Court of Harris County

        This is an appeal from an order denying appellant’s pretrial petition for writ of habeas
corpus. Rule 31.1 provides that when an appellate court receives the record, it may set the time for
filing briefs. See TEX. R. APP. P. 31.1. The clerk’s record and reporter’s record have been filed. On
January 9, 2020, appellant tendered his brief in these two causes and that brief is ordered filed as
of the date of receipt by this Court.
       The state’s brief will be due 20 days from the date of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly____
                    Acting individually       Acting for the Court


Date: ___January 14, 2020___